 

FILED
UNITED STATES DISTRICT COURT | September 18, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:19-mj-00128-EFB
Plaintiff,
Vv. ORDER FOR RELEASE OF
PERSON IN CUSTODY
MANISH PATEL,

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release MANISH PATEL
Case No. _2:19-mj-00128-EFB Charges 21 USC § 846, 841(a)(1) from custody for
the following reasons:

Release on Personal Recognizance

 

X Bail Posted in the Sum of $ $330,000

 

 

250,000 co-signed
by Minal Patel and
Ghanshyam Patel to
X Unsecured Appearance Bond $_ be replaced by
posting of $170,000
secured property
ee bond
$80,000 in cash to be secured by the funds from the
X — retirement accounts belonging to his mother, Minal
_____ Patel and brother-in-law, Ghanshyam Patel
Appearance Bond with Surety
____ Corporate Surety Bail Bond

(Other): Defendant to be released on the next working

day (9/19/2019) at 9:00 AM after the posting of the

 

 
 

$80,000 cash and unsecured appearance bond (cash
and unsecured bond received on 9/18/2019). Pretrial
Supervision conditions as stated on the record in open

court.

 

Issued at Sacramento, California on September 18, 2019 at 1:28 PM

fe \
PresAl  Nhermann

 

KENDALL J. NEWMAN
UNITED STATES MAGISTRATE JUDGE

 
